DETAILED ACTION
This is the Office action based on the 16331624 application filed March 8, 2021, and in response to applicant’s argument/remark filed on April 18, 2022.  Claims 15-19, 21-23, 32-33 and 35-42 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-14, 20, 24-31, 34 and 43-44 acknowledged.   
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Allowable Subject Matter
Claims 15-19, 21-23, 32-33 and 35-42 are allowed.  The following is an examiner's statement of reasons for allowance:--With respect to claim 15, none of the cited prior arts teaches the feature “d. depositing a supporting layer across the top surface of the contact layer, said supporting layer having at least a top surface and a bottom surface;  e. etching the supporting layer to form holes in said supporting layer, wherein the location of the each hole corresponds to an exposed area of the metal contact layer;  and f. removing the substrate by etching, wherein a freely suspended membrane photo-electrode is formed.” in the context of claim 1.--With respect to claim 32, none of the cited prior arts teaches the feature “removing the substrate of the first structure from the third structure, thereby exposing the bottom surface of the nanowires.” in the context of claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered as follows:--Applicant’s amendments have overcome previous rejections under 35 U.S.C. 112(b).  This rejection withdrawn.
--Applicant’s arguments that the cited prior arts fail to teach the amended features are persuasive.  Claims 15-19, 21-23, 32-33 and 35-42 allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713